Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is responsive to the amendment filed on 01/25/2021. Claims 1-20 are pending in the case. Claims 1, 9, and 17 are independent claims. All claims are examined and rejected accordingly. 

Information Disclosure Statement
3.	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement(s) filed on 07/27/2020, 02/16/2021 and 06/02/2021 are acknowledged by the examiner, and the cited references have been considered in the examination of the claims now pending. 

Applicant Response
In Applicant’s response dated 01/25/2021, Applicant amended Claims 1-4, 6-12, and 14-20, cancelled claims 5 and 13 and argued against all objections and rejections previously set forth in the Office Action dated 07/24/2020.

Continued Examination under 37 CFR 1.114
01/25/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (Pub. No.: US 20180350353 A1, Pub. Date: Dec. 6, 2018) in view of SUMNER et al. (Pub. No.: US 20160259623 Al, Pub. Date: Sep. 8, 2016) in further view of Vogel et al. (Pub. No.: US 20160132568 A1, Pub. Date: May 12, 2016)

Regarding independent Claim 1,
	Gruber teaches a computer-implemented method for performing digital assistant operations (see Abstract, illustrating multi-part voice command for a virtual assistant that performs an operation), comprising: 
	receiving, by a digital assistant device a command that corresponds to a set of tasks to be performed by the digital assistant device (see Gruber: Fig.8, [0243], “speech input (a command) an be directed to a virtual assistant, and can include one actionable command (a set of tasks to be performed by DA).”), wherein the set of tasks is associated with one of a plurality of mobile applications installed on the digital assistant device (see Gruber: Fig.8, [0243], “actionable command (e.g., "What's the weather going to be today?") Or multiple actionable commands (e.g., "Navigate to Jessica's house and send her a message that I'm on my way."). An actionable command as used herein can include any task, process, query, action, request, or the like that a virtual assistant can perform, respond to, or otherwise handle”, i.e. the actionable commands are performed by one of the plurality of installed applications , for example when the user commands the digital assistance for navigation operation , the digital assistance invokes the installed navigation application ( GPS ) to perform user actionable command); 
obtaining, by the digital assistant device, set of action datasets that are each associated with one of the plurality of installed mobile applications (see Gruber: Fig.7A, [0220], “An "actionable intent" can represent a task that can be performed by the digital assistant, and the actionable intents are the action datasets that ae performed by installed applications like the navigation and messaging application as  Fig.9, [0248] illustrates),and 
selected form plurality of action datasets from plurality of action dataset based on a determined [probability] of at least a first command template of the action dataset to the received command (see Gruber: Fig.7A, [0230], “Based on the quantity and/or relative importance of the activated nodes, natural language processing module 732 can select one of the actionable intents as the task that the user intended the digital assistant to perform. In some examples, the domain that has the most "triggered" nodes can be selected. In some examples, the domain having the highest confidence value (e.g., based on the relative importance of its various triggered nodes) can be selected.”). See also [0254] describing “Instead of or in combination with semantic coherence, each candidate substring can be analyzed in view of user request templates of a virtual assistant. For example, a virtual assistant can process user requests in part by matching a spoken request to a template.” 
the first command template having at least one keyword that corresponds to at least a portion of the received command (see Gruber: Fig.7A, [0230], “The template can have associated processes, tasks, algorithms, or the like that a virtual assistant can use to handle a user's request. In addition, a template can have designated variables where entities, arguments, or the like can be expected (e.g., a contact name in the template "Call and 
each action dataset in the selected set of action datasets having a corresponding set of instructions that is by the digital assistant device to reproduce a corresponding set of touch operations via the associated installed mobile application (see Gruber Fig.7A, [0236], task flow processing module 736 can proceed to perform the ultimate task associated with the actionable intent. Accordingly, task flow processing module 736 can execute the steps and instructions in the task flow model according to the specific parameters contained in the structured query. For example, the task flow model for the actionable intent of "restaurant reservation" can include steps and instructions for contacting a restaurant and actually requesting a reservation for a particular party size at a particular time.” );
determining that a first action dataset of the selected set of action datasets is most  [probable] to the received command (see Gruber: Fig.7A, [0230], “the domain that has the most "triggered" nodes can be selected. In some examples, the domain having the highest confidence value (most probable)(e.g., based on the relative importance of its various triggered nodes) can be selected), based at least in part on a determined [probability] of contextual data collected by the digital assistant device to the first command template of the first action dataset (see Gruber: Fig.7A, [0213], “The contextual information can include user-specific data, vocabulary, and/or preferences relevant to the user input. In some examples, the contextual information also includes software and hardware states of the user request is received, and/or information related to the surrounding environment of the user at the time that the user request was received.”), 
the first action dataset being associated with a first mobile application of the plurality of installed mobile applications (see Gruber:Fig.7A, [0237], “task flow processing module 736 can employ the assistance of service processing module 738 ("service processing module") to complete a task requested in the user input or to provide an informational answer requested in the user input. For example, service processing module 738 can act on behalf of task flow processing module 736 to make a phone call, set a calendar entry, invoke a map search, invoke or interact with other user applications installed on the user device, and invoke or interact with third-party services (e.g., a restaurant reservation portal, a social networking website, a banking portal, etc.).
Interpreting, by the digital assistant device, a first set of instructions included in the first action dataset (see Gruber: Fig. 8, [0264], first intent associated with the first candidate substring and a second intent associated with the second candidate substring can be determined. In one example, a virtual assistant can determine a user's intent from speech input by matching the user's speech to a particular domain with tasks, processes, and the like that the virtual assistant can perform or execute”), based on the determination that the first action dataset is most [probable] to the received command(see Gruber: Fig.7A, [0230], “the domain that has the most "triggered" nodes can be selected. In some examples, the domain having the highest confidence value (most probable)(e.g., based on the relative importance of its various triggered nodes) can be selected), the included first set of instructions being interpreted to perform the corresponding set of touch operations via the first mobile application wherein the set of tasks is performed based on the corresponding set of touch operations (see Gruber: Fig.8, [0281], “a first process associated with the first intent and a second process associated with the second intent can be executed. With user intents determined for each candidate substring (or some candidate substrings), the processes associated with the user intents can be executed. For example, messages can be composed and sent, emails can be deleted, notifications can be dismissed, or the like. In some examples, multiple tasks or processes can be associated with individual user intents, and the various tasks or processes can be executed at block 814”) 
	As shown above Gruber teaches that  combination of semantic coherence, template matching, and/or service testing to determine a probability that a candidate substring corresponds to an actionable command. In other words, Gruber teaches selecting the action dataset based on determined probability of the action data set to the received command. Furthermore, Gruber teaches determining the most probable action command (action dataset) based on contextual information. 
	However, Gruber does not explicitly teach or disclose the method wherein the action dataset selection is based on a determined relevance of the action dataset to the received command and the system wherein determination of most relevant action dataset based on contextual information.
	Sumner teaches the method wherein the action dataset selection is based on based on a determined relevance of the action dataset to the received command (see Sumner: Fig. 8A, [0244], a relevant domain can be identified (determined and selected) from a set of predefined domains based on the text string (received command)”). For example, a natural language , the relevant domain associated with the user request can be identified among a set of predefined domains based on the words and/or phrases in the text string.”)
	 Because Gruber in view of Sumner are in the same/similar field of endeavor of digital assistants systems, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Gruber to include the method wherein the action dataset selection is based on based on a determined relevance of the action dataset to the received command as taught by Sumner. After modification of Gruber, the digital assistant system that determiner the actionable command based on probably can incorporate a system that determine the actionable command based on determining the most relevant actionable command that relates to the user intent command as taught by Sumner. One would have been motivated to make such a combination in order to provide users a quick, accurate, and relevant information by the digital assistant improve user experience, which can lead to greater adoption of digital assistants by consumers. (See Sumner [0024]) 	
	Gruber in view of Sumner does not explicitly teach or suggest  the system wherein determining most relevant action dataset based on contextual data.
	However, Vogel teach the system wherein determining most relevant action dataset based on context data (see Vogel: Fig.3B,Fig.3B-1, [0050]-[0054] , illustrating the system of “identifying relevant content based on context information”) . See also Fig.4, [0071], stating “ the relevance score determined the most relevant action to the user based on the context data )
	Because Gruber in view of Sumner  and Vogel are in the same/similar field of endeavor of providing digital assistant system, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Gruber to include the method wherein the determination of the most relevant action dataset based on context data as taught by Vogel. One would have been motivated to make such a combination in order to provide users a quick, accurate, and relevant information by the digital assistant improve user experience, which can lead to greater adoption of digital assistants by consumers.

Regarding to Claim 2,
	Gruber in view of Sumner and Vogel teaches all the limitations of Claim 1. Gruber in view of Sumner and Vogel further teaches the method wherein the relevance of the selected set of action datasets is determined by one of the digital assistant device or the digital assistant server device (see Sumner: [0237], process 800 can be performed using a client-server system implementing a digital assistant. In particular, as shown in FIGS. 8A-B, blocks 802, Gruber: Fig. 1, [0038] illustrating a digital assistant can be implemented according to a client-server model.)

Regarding Claim 3,
	Gruber in view of Sumner and Vogel teaches all the limitations of Claim 2. Gruber in view of Sumner and Vogel further teaches the method wherein the selected set of action datasets are determined relevant by the digital assistant device based on the action datasets being stored locally in a memory of on the digital assistant device (see Gruber: “[0211], Memory 702 can also store digital assistant module 726 (or the server portion of a digital assistant). In some examples, digital assistant module 726 can include the following sub-modules, or a subset or superset thereof.”)

With regard to Claim 4,
	Gruber in view of Sumner and Vogel teaches all the limitations of Claim 2. Gruber in view of Sumner and Vogel further teaches the method wherein the selected set of action datasets are determined relevant by the digital assistant server device based on the plurality of action datasets being stored remotely by the digital assistant server device in one of a memory or a database of the digital assistant server device (See Gruber: Fig.7A, “[0210] Applications 724 can include programs and/or modules that are configured to be executed by one or more processors 704. For example, if the digital assistant system is implemented on a standalone user device, applications 724 can include user applications, such as games, a 

 Regarding to Claim 6, 
	Gruber in view of Sumner and Vogel teaches all the limitations of Claim 1. Gruber in view of Sumner and Vogel further teaches the method wherein the collected contextual data includes at least one of detected location data, message data, or application data (see Gruber: Fig. 7B, [0221], “The contextual information can include, for example, user preferences, hardware, and/or software states of the user device, sensor information collected before, during, or shortly after the user request, prior interactions (e.g., dialogue) between the digital assistant and the user, and the like. As described herein, contextual information can be dynamic, and can change with time, location, content of the dialogue, and other factors.”), and wherein the first action dataset is interpreted based further on a search of the collected contextual data for at least a portion of the received command (see Gruber: for e.g. Fig. 7A, [[0233], natural language processing module 732 can populate some parameters of the structured query with received contextual information. For example, in some examples, if the user requested a sushi restaurant "near me," natural language processing module 732 can populate a [location] parameter in the structured query with GPS coordinates from the user device.”)

Regarding Claim 7, 
	Gruber in view of Sumner and Vogel teaches all the limitations of Claim 6. Gruber in view of Sumner and Vogel further teaches the method wherein the first action dataset is interpreted based further on a result of the search being determined to correspond to the first mobile application installed on the digital assistant device. (See Sumner: [0231], “invoke a map search, invoke or interact with other user applications installed on the user device, and invoke or interact with third-party services (e.g., a restaurant reservation portal, a social networking website, a banking portal” i.e. the search used installed application like the GPS module)
Regarding Claim 8, 
	Gruber in view of Sumner and Vogel teaches all the limitations of Claim 6. Gruber in view of Sumner and Vogel further teaches the method wherein the first action dataset is interpreted based further on a search of the collected contextual data for one or more keywords stored at least in part the first action dataset. (See Sumner: [0025], “the structured query can include parameters (keywords) for one or more nodes within the domain for the actionable intent, and at least some of the parameters are populated with the specific information and requirements specified in the user request and [0226] discloses that digital assistant is implemented in a server-client system, natural language processing module 732 can output the domain implicated by the token sequence once the domain has been identified.”)
Regarding independent Claims 9 and 17,  
Claim 1 and are rejected under the same rationale.

Regarding claims 10-12 and 14-16, 
	Claims 10-12 and 14-16 are directed to a non-transitory machine-readable media claim and have similar technical features and claim limitations as Claims 2-4 and 6-8 and are rejected under the same rationale.

Regarding claims 18-20, 
	Claims 18-20 are directed to a non-transitory machine-readable media claim and have similar technical features and claim limitations as Claims 2-4 and are rejected under the same rationale.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103,
Applicant's prior art arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection presented above.
Although a new ground of rejection has been used to address additional limitations that have been added to Claims, a response is considered necessary for several of the applicant’s arguments since the references on record, Gruber and  Sumner, will continue to be used to meet several of the claimed limitations. Specifically, the application asserts that the cited references of Gruber and  Sumner teachings are not sufficient to render the claims prima facie In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Arguments for Claim 1:
Regarding Claim 1, Applicant argues that Gruber does not teach: Gruber fails to teach, among other things, "a set of action datasets that are each associated with one of the plurality of installed mobile applications and selected from a plurality of action datasets based on a determined relevance of at least a first command template of the action dataset to the received command, the first command template having at least one keyword that corresponds to at least a portion of the received command."

Examiner respectfully disagrees.
As indicated in the office action above, Gruber teaches: a set of action datasets that are each associated with one of the plurality of installed mobile applications and selected from a plurality of action datasets based on a determined relevance of at least a first command template of the action dataset to the received command, the first command template having at least one keyword that corresponds to at least a portion of the received command (see [0254] describing “Instead of or in combination with semantic coherence, each candidate substring can be analyzed in view of user request templates of a virtual assistant. For example, a virtual assistant can process user requests in part by matching a spoken request to a template.”). Gruber teaches that  combination of semantic coherence, template matching, and/or service testing to determine a probability that a candidate substring corresponds to an actionable command (see [0258]). In other words, Gruber teaches selecting the action dataset based on determined probability of the action data set to the received command. Furthermore, Gruber teaches determining the most probable action command (action dataset) based on contextual information.
	Applicant further argues that Sumner does not teach : “selection of an action dataset based on a determined relevance of an action dataset to a received command.” 

Examiner respectfully disagrees.
As indicated in the office action above, Sumner teaches: selection of an action dataset based on a determined relevance of an action dataset to a received command see Sumner: Fig. 8A, [0244], a relevant domain can be identified (determined and selected) from a set of predefined domains based on the text string (received command)”). For example, a natural language processing module (e.g., natural language processing module 732) of the server can process the text string to determine an actionable intent associated with the user request. In determining an actionable intent of the user, the relevant domain associated with the user request can be identified among a set of predefined domains based on the words and/or phrases in the text string.”). Examiner notes that In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the presented claims. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,528,605 B2
Braga et al. 
Crowdsourced training of textual natural language understanding systems
US 20130152092 A1
YADGAR
Generic Virtual Personal Assistant Platform
US 20190208130 A1
BINDER et al.
Voice Trigger For A Digital Assistant
US 20160225370 A1
Kannan;
Updating Language Understanding Classifier Models For A Digital Personal Assistant Based On Crowd-Sourcing

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003.  The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Z.W.S./Examiner, Art Unit 2177       

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177